Case 9:21-cv-00087-DWM Document1 Filed 08/02/21 Page 1of 4

Liesel Shoquist
MILODRAGOVICH*DALE*STEINBRENNER, P.C.
620 High Park Way

P.O. Box 4947

Missoula, MT 59806

Telephone: (406) 728-1455

E-Mail: Ishoquist@bigskylawyers.com

 

Attorneys for Merrick Bank Corporation

IN THE UNITED STATES DISTRICT COURT
THE DISTRICT OF MONTANA
MISSOULA DIVISION

HAMIDOU SANKARA,
CIVIL ACTION FILE NO.
Plaintiff,

v.

MERRICK BANK CORPORATION,
EQUIFAX, INCORPORATED, and
FRANCK KAMBOU,

Defendants.

“mee Nema’ Seu” Nome” re Nee Nee “Nene” Nee” ee” Nee Ne’

 

NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
BASED ON FEDERAL QUESTION JURISDICTION
UNDER 28 U.S.C. §§ 1331 AND 1441

Defendant Merrick Bank Corporation (“Merrick”) hereby files this Notice of
Removal, pursuant to 28 U.S.C. § 1446, and removes to the United States District
Court for the District of Montana, the cause of action currently pending in the Fourth

Judicial District Court, Missoula County, Montana, styled Hamidou Sankara vy.
Case 9:21-cv-00087-DWM Document1 Filed 08/02/21 Page 2 of 4

Merrick Bank Corporation, et al, Case No. DV-32-2021-0000839-CS, on the
following grounds:
Memorandum of Law

l. This Notice of Removal is founded and based upon a federal question
pursuant to 28 U.S.C. §§ 1331 and 1441. Plaintiff, Hamidou Sankara (“Plaintiff”),
originally filed this civil action on or about July 13, 2021, in Fourth Judicial District
Court, Missoula County, Montana. As required by 28 U.S.C. § 1446(a), a copy of
the process, pleadings, orders and other documents presently contained in the state
court file and available for copying are attached to this Notice as Exhibit 1.

2. Pursuant to the undersigned’s understanding, as of the date of this
filing, Co-Defendants, Equifax, Incorporated and Franck Kambou have not yet been
served with the subject Complaint.

3. Defendant Merrick accepted service by signing a Request to
Acknowledge and Waive Service of Summons on August 2, 2021. Accordingly, this
Notice of Removal is timely filed within thirty (30) days of the date of service
pursuant to 28 U.S.C. § 1446(b).

4. Venue of this removal is proper under 28 U.S.C. § 1441(a) because this
Court is the United States District Court for the district and division corresponding

to the place where the state-court action is pending.

NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
BASED ON FEDERAL QUESTION JURISDICTION 2
Case 9:21-cv-00087-DWM Document1 Filed 08/02/21 Page 3 of 4

5. Plaintiff's alleged claims in the State Court Action arise pursuant to
federal law, i.e., the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §
1682, et. seq., and the Fair Credit Reporting Act (““FCRA”), 15 U.S.C. § 1681, et
seq. See Compl. Thus, this action states a basis for original subject matter jurisdiction
under 28 U.S.C. § 1331, and therefore this removal is made pursuant to 28 U.S.C. §
1441 (a).

6. Plaintiff's Complaint is removable to the United States District Court
for the District of Montana because the Complaint presents a federal question.
Specifically, 28 U.S.C. § 1331 provides that “district courts shall have original
jurisdiction over all civil actions arising under the Constitution, laws, or treaties of
the United States.” See 28 U.S.C. § 1331. Plaintiff's claims provide the basis for
this Court’s jurisdiction as they have brought suit under the laws of the United States.
Accordingly, Defendants are entitled to remove this action in accordance with 28
U.S.C. § 1441 (a).

7. Written notice of the filing of this Notice of Removal is being served
on Plaintiff, and a copy of this Notice of Removal is being filed with the Clerk of
Fourth Judicial District Court, Missoula County, Montana, in compliance with 28

U.S.C. 1446(d).

NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
BASED ON FEDERAL QUESTION JURISDICTION 3
Case 9:21-cv-00087-DWM Document1 Filed 08/02/21 Page 4 of 4

WHEREFORE, Defendant Merrick Bank Corporation, requests that the
above-styled action now pending against them in the Fourth Judicial District Court,

Missoula County, Montana, be removed to this Court.

This 2™ day of August, 2021.

/s/ Liesel Shoquist
Liesel Shoquist, Esq.
MilodragovicheDaleeSteinbrenner, P.C.

 

Attorney for
MERRICK BANK CORPORATION

NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
BASED ON FEDERAL QUESTION JURISDICTION 4
